Free Writing Prospectus January 15, 2008 Citicorp Mortgage Securities Inc., the Depositor, has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates (file no 333-145532). Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-248-3580. Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust, Series 2008-1(Issuing Entity) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning March 25, 2008. The Underwriter has committed to purchase all of the senior class A certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 14 and “Series risk factors” beginning on page 6 before you purchase any certificates. Citi (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. 1 How to read this free writing prospectus This free writing prospectus consists of a supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives some specific information about this series of certificates. The supplement does not describe the characteristics of any particular class of certificates; the characteristics of individual class A certificates will be determined by the Underwriter. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely on the information in this free writing prospectus, together with specific information on the certificates provided to you by the Underwriter. Contents SUPPLEMENT 3 Summary 3 Series risk factors 6 The mortgage loans 8 Allocations and distributions 8 Static pool information 11 Legal proceedings 11 Third-party originators 11 Possible special servicer 11 Additional ERISA considerations 12 Legal investment 12 Federal income tax consequences 12 CORE PROSPECTUS 14 Summary 14 General risk factors 14 Series structure 18 Subordination 24 Allocations 26 Distributions 30 Adjustments to class balances 35 Realized losses 36 Loss recoveries 37 Voting rights 37 Composite and component classes 37 Multiple pool series 38 Cross-collateralization 38 Clean-up call 45 Sensitivity of certificates to prepayments 45 Yield to maturity 47 CitiMortgage’s securitization programs 48 Static pool information 49 The mortgage loans 49 Insurance and other credit support 53 Mortgage documents 55 The Depositor and other affiliates of CitiMortgage 56 Mortgage loan underwriting 56 Servicing 59 The Trust 67 Book-entry and physical certificates 70 European purchasers 71 ERISA considerations 73 Legal investment considerations 74 Taxation of certificate holders 76 Taxation of the Trust 84 Legal aspects of mortgage loans 85 Use of proceeds 94 Additional information 95 INDEX 96 2 SUPPLEMENT Summary Offered certificates Two groups of senior class A certificates, and three classes — B-1, B-2 and B-3 — of subordinated certificates. It is anticipated that senior class A certificates with the following approximate aggregate principal balances will be issued on the closing date: Group I Group II Combined $275 million $20 million $295 million Certificates not offered by this prospectus Three classes — B-4, B-5 and B-6 — of subordinated certificates and one or more classes of residual certificates. Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity Citicorp Mortgage Securities Trust, Series 2008-1 (the Trust). The Trust’s CIK code for its SEC filings is 0001423858. Underwriter Citigroup Global Markets Inc. (Citigroup Global Markets) for the senior class A certificates, other than the ratio-stripped IO class certificates. Any underwriter for the class B-1, B-2 and B-3 certificates has not yet been selected. 3 Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at June 30, 2007 exceeding $223 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of June 30, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,039 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $457,390,000,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Ratings The class A offered certificates will be rated AAA or Aaa by at least two of Fitch, Moody’s or S&P, except that a super senior support class may have a lower rating. Class B-1 will be rated AA or Aa, class B-2 will be rated A, and class B-3 will be rated BBB or Baa by at least one such rating agency. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning March 25, 2008. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. 4 Distribution priorities After payment of the servicing fee to the servicer, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in the supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates Class B certificates February 25, 2038 January 25, 2023 February 25, 2038 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on the last business day of the calendar month preceding that distribution day. Closing date February 27, 2008 5 Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates may be issued with original issue discount or premium. Mortgage pool parameters The mortgage loans have been divided into two pools of mortgage loans. The mortgage loans in pool I are all mortgage loans that have original maturities of more than 15 years but not more than 30 years. The mortgage loans in pool II are all mortgage loans that have original maturities of not more than 15 years. Some of the mortgage loans in pool I are interest-only mortgage loans (described below). All mortgage loans were originated or acquired by CitiMortgage. Pool I Pool II Combined Approximate scheduled principal balance (± up to 5%) $305 million $29 million $334 million Target rate 6.25% 5.75% N/A The amounts in the preceding table are based on the bid pools of mortgage loans. The principal amount of the mortgage loans in the combined bid pool is approximately 8% larger than the principal amount of the loans in the anticipated final combined pool. This allows for mortgage loans to be eliminated from a bid pool if they have document defects or are otherwise discovered not to meet the required standards for inclusion in the final pool. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. Lack of income verification on some loans Some mortgage loans were originated using “stated income” underwriting programs that do not require the homeowner to provide proof of the monthly income he or she states on the loan application, without independent verification by the originator. Use of these programs may increase the possibility that, due to homeowner error or fraud, the mortgage loan will exceed the homeowner’s capacity to pay, especially for interest-only mortgage loans, on which the payments will increase during the term of the mortgage loan. As a result, the rate of delinquencies and losses may be higher on mortgage loans originated under these programs than on mortgage loans for which the homeowner’s income is independently verified. 6 Interest-only mortgage loans The bid pools contain approximately the percentages and amounts of interest-only mortgage loans shown in the following table: Interest-only mortgage loans Percentage Amount Pool I 24.79% $75.7 million Pool II None None Combined 22.66% $75.7 million The interest-only mortgage loans included in the bid pools require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Difficulties in residential mortgage market The residential mortgage market in the United States has experienced a variety of difficulties and changed economic conditions that may adversely affect the performance or market value of the certificates. In recent months, delinquencies and losses with respect to residential mortgage loans generally have increased and may continue to increase. In addition, in recent months the value of mortgaged properties in many states have declined or remained stable, after extended periods of appreciation. If residential real estate values generally or in a particular geographic area decline or fail to increase, a homeowner may have less equity in the mortgaged property than originally anticipated, potentially leading to less inclination on the homeowner’s part to cure delinquencies and avoid foreclosure. A continued decline or lack of increase in property values where the outstanding balances of the mortgage loans and any secondary financing on the related mortgaged properties are close to or exceed the then current value of the mortgaged properties may result in delinquencies, foreclosures and losses that are higher than anticipated or those in prior CMSI securitizations of prime residential mortgage loans. In addition, adverse economic conditions and other factors (which may or may not affect real property values) may affect homeowners’ timely payment of principal and interest on the mortgage loans and, accordingly, the actual rates of delinquencies, foreclosures and losses for a mortgage pool. These other factors could include excessive building resulting in an oversupply of housing in a particular area or a decrease in employment reducing the demand for housing in an area. To the extent that credit enhancements do not cover such losses, your yield may be adversely impacted. Reduced liquidity in mortgage-backed securities market In recent months the mortgage-backed securities market has experienced reduced liquidity. Although this reduced liquidity has resulted primarily from investor concerns arising from increased delinquencies and foreclosures on subprime mortgage loans and the failure of several subprime and Alt-A mortgage lenders, it has not been limited solely to securities backed by those types of mortgage loans. Accordingly, it is possible that for some period of time investors who desire to sell their certificates in the secondary market may find fewer potential purchasers and experience lower resale prices than under historical market conditions. See “General risk factors—Limited liquidity” in the core prospectus. California wildfires In late October 2007, Southern California experienced multiple severe wildfires resulting in significant property damage and the evacuation of numerous residents. On October 23, 2007, the Federal Emergency Management Agency (FEMA) announced that it had issued an emergency declaration for Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara and Ventura counties. At the same time, FEMA stated that initial reports had indicated severe property damage in 24 listed ZIP codes in those counties. CMSI has not been 7 advised (for example, by an insurance claim) that any of the mortgaged properties have been damaged by the wildfires. As a result, there can be no assurance that there has not been material damage to mortgaged properties in the affected region. CMSI will represent to the Trust that as of the closing date, each mortgaged property is free of material damage. If a mortgaged property has been materially damaged, CMSI will have to repurchase or substitute for the mortgage loan. See “The mortgage loans—repurchase or substitution by CMSI” in the core prospectus. Any such repurchases will have the same effect as prepayments of the affected mortgage loans. Repurchase or prepayment of mortgage loans may reduce the weighted average lives of the offered certificates and therefore adversely affect the yields on any offered certificates purchased at a premium. Proposed bankruptcy amendments Amendments to the United States Bankruptcy Code recently proposed in Congress would give bankruptcy courts increased power to modify the terms of a mortgage loan secured by a homeowner’s principal residence if the homeowner files for relief under Chapter 13 of the Bankruptcy Code. The proposed amendments would allow a court to · treat a portion of a mortgage loan as unsecured, · extend the loan’s final maturity date, · reduce its interest rate, · delay interest rate increases on adjustable rate loans, and · treat some prior interest payments as voidable transfers if the court finds a substantial failure by the lender to disclose material terms regarding such interest. CMSI can not predict whether any version of these proposals will be enacted. If enacted, the court actions described above could delay distributions, reduce the yield, or result in losses on your certificates. The mortgage loans Representations and warranties CMSI will make representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a material breach of a representation or warranty for a mortgage loan, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming prime loans recently originated or purchased by CitiMortgage, except that · loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, · a few recently originated loans are not included because of irregularities or data inconsistencies, · a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and · some loans may be held in portfolio because of special circumstances or market conditions. Other loans in the bid pools may have been purchased from originators not affiliated with CitiMortgage, as described in “Third-party originators” below in this supplement. Allocations and distributions Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal 8 payments received during the preceding month on the target-rate strip of the related pool, as follows: · Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target-rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, · if the ratio of the aggregate principal balance of the senior target-rate classes of all groups to the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes of each group will be allocated 100% of unscheduled principal payments on the related pool’s target-rate strip; · if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and · if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes of a group will be the greater of (a) the percentage for that distribution day calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes of group I is $94 million, the aggregate principal balance of the subordinated group I target-rate component classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the pool I target-rate strip during the preceding month. (Assume the cumulative loss and delinquency tests are satisfied.) Then the senior target-rate classes of group I will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes of all groups to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes of group I will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses (for all pools) through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated (composite) classes: distribution day percentage of initial principal balance of subordinated (composite) classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. 9 For purposes of the cumulative loss and delinquency tests, · any principal or interest amounts forgiven as part of a distressed loan modification will be considered a realized loss, and · a mortgage loan that is delinquent 60 days or more, and while so delinquent is subject to a distressed loan modification, will be considered to remain delinquent 60 days or more until the first anniversary of the effective date of the modification, even if the loan is not delinquent 60 days or more under the modified terms. Cross-collateralization This is a cross-collateralized multiple-pool series, as described in “Multiple pool series” and “Cross-collateralization” in the core prospectus. In certain circumstances, losses on mortgage loans in one pool may be absorbed by, and some payments received on mortgage loans in one pool may be distributed to, classes in unrelated groups, as described in the core prospectus. Because the pool II target-rate strip has a lower interest rate than the pool I target-rate strip, if group I is undercollateralized after the subordination depletion date, interest payments from the pool II target-rate strip that remain after interest distributions to the group II target-rate classes will not be sufficient to fully cover interest shortfalls on the group I target-rate classes. Super senior and super senior support classes Certain classes may be super senior classes and their respective super senior support classes. This means that after the subordination depletion date, any loss (other than a non-subordinated loss) that would otherwise reduce the principal balance of the super senior class will instead reduce the principal balance of its super senior support class or classes, until the principal balance of the super senior support classes is reduced to zero. Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of the class percentages of all classes that are subordinated to that class. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Because this is a cross-collateralized multiple-pool series, impairment of subordination for subordinated classes will be determined based on composite class principal balances, not component class principal balances. In determining whether a composite class has an impaired subordination level, the principal balance of the composite class will equal the sum of the principal balances of its component classes. If a subordinated composite class has an impaired subordination level, then principal will be allocated among the subordinated composite classes as described above. The principal balance of each component class will then be adjusted so that the principal 10 balance of the component class from each group will be in the same proportion for each subordinated composite class. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. Static pool information Information regarding delinquencies, cumulative losses, prepayments and other features of pools of prime residential mortgage loans previously securitized by CitiMortgage (so-called static pool information) may be obtained, free of charge and without registration, by going to CitiMortgage’s website, www.citimortgage­mbs.com, clicking on “Reg AB,” selecting “CMSI” under “Shelf,” clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon under “4Q07.” (Ignore the request to supply a user name and password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.microsoft.com. Static pool information on the website as of the close of each calendar quarter is posted on the website about the middle of the following month, that is, about the 15th of January, April, July and October. Investors are urged to access the updated information when it becomes available. Please note that static pool information about pools securitized before 2006 is not deemed to be a part of this prospectus or the registration statement for this prospectus. Legal proceedings There are no legal proceedings that would be material to investors pending against CMSI, CitiMortgage, Citibank, the Trust, or to CMSI’s knowledge, the Trustee, nor does CMSI know of any such proceeding contemplated by any governmental authorities. Third-party originators Approximately the following percentages of mortgage loans (by principal balance) in the bid pools were originated by organizations other than CitiMortgage. These organizations originated the mortgage loans under guidelines that are substantially in accordance with CitiMortgage’s guidelines for its own originations. Pool I 20.51% Pool II 30.12% Combined 21.33% None of these organizations originated as much as 10% of the mortgage loans in any pool. Some mortgage loans acquired by CitiMortgage from other organizations and included in the pools may have been originated by these organizations, and some may have been purchased by these organizations from other persons. CitiMortgage believes that these organizations’ underwriting procedures for the mortgage loans included in this series, whether originated or purchased by these organizations, are not materially different from CitiMortgage’s own underwriting procedures for similar loans. Possible special servicer In June 2006, CitiMortgage entered into a special servicing agreement with Credit-Based Asset Servicing and Securitization LLC (C-BASS) and Litton Loan Servicing LP (Litton). Under the agreement, if C-BASS holds 100% of the outstanding certificates of the then most subordinated class of certificates, C-BASS may designate Litton as the servicer of any mortgage loans that are more than 90 days delinquent and of any mortgaged property owned by the Trust. The special servicing agreement has been filed as exhibit 4.2 to the registration statement. To date, C-BASS has not designated Litton as servicer of any mortgage loans. On July 31, 2007, C-BASS issued a statement that the current severe state of disruption in the credit markets had caused C-BASS to be subject to an unprecedented amount of margin calls from its lenders, the frequency and magnitude of which had adversely affected its liquidity, 11 and that to address this, C-BASS was in advanced discussions with a number of investors to provide increased liquidity and was exploring all options to mitigate the liquidity risk in this difficult market. C-BASS and CitiMortgage have agreed that while C-BASS is exploring these options, C-BASS will not designate Litton as servicer of any mortgage loans in any pools. Additional ERISA considerations The Department of Labor has granted the Underwriter, Citigroup Global Markets, an administrative exemption, Prohibited Transaction Exemption PTE 89-89, from some of ERISA’s prohibited transaction rules and some of the excise taxes imposed by the Internal Revenue Code for the initial purchase, the holding and the subsequent resale by ERISA plans of certificates in pass-through trusts that meet the conditions and requirements of the Underwriter’s exemption. The Underwriter’s exemption should apply to the acquisition, holding, and resale of the offered certificates by an ERISA plan, provided that specified conditions are met, including · the acquisition of offered certificates by an ERISA plan is on terms that are at least as favorable to the ERISA plan as they would be in an arm’s-length transaction with an unrelated party, · at the time the ERISA plan acquired the offered certificates, S&P, Fitch, Moody’s or DBRS rated the certificates in one of the four highest generic rating categories, · the sum of all payments made to the Underwriter in connection with the distribution of the offered certificates represents not more than reasonable compensation for underwriting those certificates, and · the sum of all payments made to and retained by a servicer represents not more than reasonable compensation for the services provided to the Trust by such servicer and for reimbursement of such servicer’s reasonable expenses in providing those services. The Underwriter’s exemption does not apply to the acquisition and holding of offered certificates by ERISA plans sponsored by CMSI, the Underwriter, the Trustee or any of their affiliates. Moreover, the exemption provides relief from certain self-dealing/conflict of interest prohibited transactions only if, among other requirements · an ERISA plan’s investment in each class of offered certificates does not exceed 25% of the outstanding amount of that class at the time it acquired that position, and · immediately after it acquired that position, no more than 25% of the assets of an ERISA plan with respect to which the person who has discretionary authority or renders advice are invested in certificates representing an interest in a trust containing assets sold or serviced by the same person. A governmental plan as defined in section 3(32) of ERISA is not subject to ERISA or Internal Revenue Code section 4975. However, a governmental plan may be subject to similar federal, state or local laws. A fiduciary of a governmental plan should make its own determination as to the need for and the availability of any exemptive relief under such similar laws. Legal investment The class A and B-1 certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, (SMMEA), so long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The class B-2 and B-3 certificates will not be “mortgage related securities” under SMMEA. Federal income tax consequences The assets of the Trust will consist of mortgage loans. For federal income tax purposes, an election will be made to treat the Trust as one or more REMICs. Each class of the offered certificates will be designated as a regular interest in a REMIC. The regular interests represented by the offered certificates will be treated as debt instruments for US federal income tax purposes. It is anticipated that interest only, principal only and accrual classes will, and other classes 12 may, be issued with original issue discount (OID). The offered certificates will be treated as · “loans secured by an interest in real property which is residential real property” and “regular interests in a REMIC” for domestic building and loan associations, and · “real estate assets” for real estate investment trusts. The offered certificates will be treated as “qualified mortgages” for another REMIC. 13 CORE PROSPECTUS Summary On the closing date, the Sponsor, CitiMortgage, Inc., will set up a common law Trust under New York law as the Issuing Entity. The name of the Trust/Issuing Entity is stated on the cover page of this prospectus, and the Trustee for the Trust is identified in the supplement. The Trust will not have any officers or directors, and no continuing duties other than to hold assets and to issue the series of certificates described in this prospectus. CitiMortgage will set up other trusts for other series of certificates. As of the cut-off date designated in the supplement, Citicorp Mortgage Securities, Inc. (CMSI) will purchase one or more pools of mortgage loans from CitiMortgage for a purchase price equal to the amount to be received by CMSI from the Underwriter(s) and the Purchaser(s) identified in the supplement. CMSI will, as of the same day, transfer the mortgage loans to the Trust in exchange for certificates with an outstanding principal balance equal to the scheduled principal balance of the mortgage loans. The certificates The certificates received by CMSI from the Trust in exchange for the mortgage loans will comprise a single series of certificates. CMSI will sell the certificates offered by this prospectus to the Underwriter(s). Some of the remaining certificates will be sold to unaffiliated purchasers in private transactions, and the remainder will be retained by CMSI or CitiMortgage. CMSI has registered the certificates offered by this prospectus with the Securities and Exchange Commission (the SEC) on a registration statement, file number 333-145532. The registration statement and other reports and information regarding CMSI are available without charge on the SEC’s Internet site at www.sec.gov. You can also read and copy any materials filed with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549. You can obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. This prospectus describes the series of certificates to be offered by CMSI. This core prospectus describes features of the series that it shares with series of other trusts set up by CMSI; the supplement describes some unique features of this series. A certificate holder will own, through the Trust, a portion of the payments on the mortgage loans received by the Trust and other property held by the Trust. The certificates are mortgage pass-through certificates—that is, principal and interest payments on the mortgage loans received by the Trust will, after deduction of servicing and other costs, be distributed (“passed through”) to the certificate holders. Distributions to certificate holders will be made on periodic distribution days, which will be monthly unless otherwise stated in the supplement. Each mortgage loan will be secured, usually by a first-priority mortgage on a one- to four-family residential property. Some mortgage loans may be loans on cooperative apartments, which will be secured by a first-priority lien on shares in a cooperative apartment corporation and the related lease or occupancy agreement. Other mortgage loans may be secured by leases of residential property. Some mortgage loans may be partially secured by pledges of investment securities. The supplement describes the mortgage loans in the Trust. REMIC election The Trust will elect to be treated as one or more “real estate mortgage investment conduits” (or REMICs) under US federal tax laws. A REMIC is generally not subject to US federal corporate tax, so payments of principal and interest received by the Trust can generally be distributed to certificate holders without deduction for those taxes. See “Taxation of the Trust” below. General risk factors You should consider the following general risk factors, and any risk factors described in the 14 supplement that are specific to this series, before you purchase any certificates. Limited credit enhancement Credit enhancement for the senior classes of certificates is provided by the subordination of other classes. The amount of credit enhancement provided by subordination for any class will, however, be limited and will decrease over the life of the transaction due to reductions of the principal balances of the subordinated classes through the distribution of principal and allocation of principal losses to them. Also, dollar limits may be specified in the supplement for the amount of special hazard, fraud and bankruptcy losses that may be allocated to the subordinated classes; once any such limits are reached, such losses on the hypothetical mortgage loans in the target-rate strip will be allocated proportionally among all target-rate classes, and such losses on the hypothetical mortgage loans in a PO strip will be allocated to the related ratio-stripped PO class. (Losses allocated to an accrual class will be allocated on the basis of the lesser of that class’s current or initial principal balance.) Limited liquidity The liquidity of the certificates may be limited. ·
